FRUGÉ, Judge.
For the reasons assigned in the companion suit, Lard Electric Company, Inc. v. Miller & Associates Construction Company, Inc., et al., 267 So.2d 616 (La.App.3rd Cir., 1972), decided this date, the portion of the judgment appealed from which found plaintiff’s lien untimely filed is reversed and defendants-appellees are held liable in solido with Miller & Associates Construction Company under LSA-R.S. 9:4812 for claims of plaintiff arising out of services performed on and materials delivered to appellees’ property under contract with Miller. (Such contract being issued under and as part of the prime contract work). This case is remanded for a determination of the amount of liability consistent with our findings in Lard Electric Company, Inc. v. Miller & Associates Construction Company, Inc., et al., supra. Appellees are to pay all costs of this appeal.
Reversed in part and remanded.